Citation Nr: 0710517	
Decision Date: 04/11/07    Archive Date: 04/25/07	

DOCKET NO.  04-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa




THE ISSUES

1.  Whether a notice of disagreement received on February 6, 
2004, was timely filed. 

2.  Whether new and material evidence has been submitted to 
reopen a claim to establish veteran status.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant is not shown to have any valid military service 
with the US Armed Forces for VA benefit purposes, and this is 
the subject of the pending appeals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  On April 12, 2002, the appellant was notified at his last 
and only known address that his claimed for VA benefits could 
not be approved because he lacked qualifying veteran status, 
and he was informed of his appellate rights, and this 
document was not returned as undeliverable, and the 
appellant's attempt to file a formal notice of disagreement 
in February 2004, was well over one year after he was 
initially notified of the denial of the benefits sought.  

3.  The evidence submitted and received since the time of the 
final, unappealed April 2002 denial of the appellant's claim 
for VA benefits on the basis that he lacked valid veteran 
status is entirely cumulative with and redundant of evidence 
which was already on file and considered at the time of the 
previous final denial.


CONCLUSIONS OF LAW

1.  The appellant's February 6, 2004, notice of disagreement 
was not timely filed.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 7105 (West 2002); 38 C.F.R. § 20.302 (2005).

2.  New and material evidence has not been submitted to 
reopen a claim for a veteran's status.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

Subsequent to receipt of the appellant's initial November 
2001 claim for VA disability compensation benefits, he was 
provided specific VCAA notice that it was necessary that he 
provide proof of service with the US Armed Forces.  He was 
specifically requested to provide original or certified 
copies of separation documents such as a DD Form 214 or 
equivalent.  He was specifically informed that information 
already submitted indicated that he was in the service of the 
South Vietnamese Government and not a serving member of the 
US Army or other branch of US Armed Forces.  This is the key 
issue in this appeal, and the appellant was properly provided 
specific notice as to the evidence necessary to establish his 
status as a veteran for VA benefit purposes.  

The appellant submitted certain documentation indicating his 
service in conjunction with US Armed Forces serving in South 
Vietnam during the Vietnam Conflict and subsequent efforts of 
he and other South Vietnamese individuals in attempting to 
obtain recognition as veterans for VA purposes, which clearly 
indicated that such recognition had not been accorded.  
Following the appellant's attempt to reopen his claim, he was 
again provided VCAA notice which informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  

As the appellant had resubmitted documentary evidence which 
was entirely duplicate of evidence previously submitted, he 
was specifically informed that to qualify as new evidence, he 
would have to submit evidence not already considered, and 
that this evidence needed to be material to his claim for US 
veteran status.  All known available evidence has been 
collected for review.  There are no service medical or 
personnel records with any branch of the US Armed Forces 
because the appellant did not serve in any branch of the US 
Armed Forces.  The record reveals that the RO twice sought 
verification of the appellant's status as a veteran of any 
branch of the US Armed Forces, and on each occasion the 
National Personnel Records Center (NPRC) responded that there 
was no record that the appellant had such service.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that VCAA notice provided to the appellant in 
conjunction with his claim to reopen is found to lack the 
degree of requisite specificity discussed in Kent v. 
Nicholson,  v. Nicholson, 20 Vet. App. 1 (2006), the Board 
finds that any error resulting therefrom must be harmless 
because, in accordance with VCAA, VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(2).  The appellant in this appeal 
does not contend that he was ever at any time actually 
enlisted for service within any branch of the US Armed Forces 
sufficient for recognition of veteran status for VA benefit 
purposes.  Instead, it is the appellant's contention that his 
service in assistance to US military operations in South 
Vietnam should result in his (and others like him) 
recognition and award of benefits.  Under the circumstances, 
no amount of specificity in VCAA notice could ever result in 
substantiating the appellant's claim.

The term "veteran" is defined as a person who served in the 
active US military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the US Armed 
Forces.  38 C.F.R. § 3.6.  "Armed Forces" means the US Army, 
Navy, Marine Corps, Air Force, or Coast Guard, and includes 
Reserve components.  38 C.F.R. § 3.1.  38 C.F.R. § 3.7 
provides a list of individuals and groups considered to have 
performed active military, naval, or air service where all 
exceptions to the general rule are published, and this list 
does not include any provision for recognition by active 
military members or civilians of South Vietnam.

A claimant must file a notice of disagreement with a 
determination by the VARO within one year from the date that 
the RO mails notice of the determination to him.  Otherwise, 
that determination will become final.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence, means 
existing evidence not previously submitted, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).

Analysis:  The appellant filed his initial claim for various 
VA benefits in November 2001.  He wrote that he was trained 
in South Vietnam by the US Government to work with US Army 
Special Forces in North Vietnam.  After several missions, he 
was captured by North Vietnamese Forces and imprisoned from 
1964 to 1984.  He subsequently relocated to the United States 
and reportedly applied for and obtained US citizenship.  He 
wrote that he received $40,000 "back pay."  He also submitted 
certain other evidence including the issuance of a 
Presidential Unit Citation (Army) which was awarded to a US 
military unit identified as the "Studies and Observations 
Group, United States Military Assistance Command, Vietnam."  
He submitted a xerox copy of his Certificate of US 
Citizenship Naturalization.  He submitted a statement from 
the Office of the Deputy Under Secretary of the Army for 
International Affairs indicating that he would be compensated 
in the amount of $40,000 in accordance with provisions of the 
1997 National Defense Authorization Act.  He submitted a 
certificate indicating that he had been accepted as a member 
of the Special Forces Association.  He submitted certain 
photographs, presumably of himself in uniform serving in 
South Vietnam.  Also obtained at this time were responses 
from the National Personnel Records Center (NPRC) indicating 
that the appellant had no recognized military service with 
any branch of the US Armed Forces.

In April 2002, the RO notified the appellant at his last and 
only provided address that his claim for VA benefits was 
denied because there was no evidence indicating that he was a 
US "veteran" with any valid service with any branch of the US 
Armed Forces.  This notice included his appellate rights 
which specifically informed him of the necessity to file a 
notice of disagreement within one year from the date of the 
denial letter.  There is no indication in the file that this 
notification letter was returned as undeliverable by postal 
authorities.  

Some 22 months later, the appellant submitted a notice of 
disagreement with this denial which was received in February 
2004.  This document is the first one on file indicating that 
the appellant had changed his address to another location in 
Des Moines, Iowa.  In June 2004, the veteran wrote that he 
did not remember receiving the earlier denial letter in April 
2002.  He did not report that he never received this notice, 
and he did not report that he had changed addresses prior to 
the time of it's posting (and notified VA of this fact).

The Board finds that the appellant's February 2004 notice of 
disagreement with the RO's initial April 2002 denial of VA 
veteran status was untimely filed.  Therefore, the April 2002 
denial of the appellant's application for VA veteran status 
was final.  There is a presumption of regularity supporting 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 
Vet. App. 271 (1994.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  The 
appellant's statement that he did not recall receiving the 
initial April 2002 denial of VA veteran status is certainly 
not clear evidence to the contrary to rebut the presumption 
of regularity applicable in this case.  The appellant 
received proper notice of the denial of his claim, and his 
appellate rights, including his duty to file a notice of 
disagreement within one year from the date of the notice of 
denial, and his February 2004 notice of disagreement was not 
timely filed.

The RO treated the appellant's untimely notice of 
disagreement as a claim to reopen.  The appellant thereafter 
submitted several additional sets of documents which were 
essentially duplicate of all evidence which had been received 
prior to the initial prior final denial issued in April 2002.  
The only additional evidence submitted which was not 
duplicative with earlier submitted evidence was a copy of a 
statement the appellant forwarded to a US Senator discussing 
"...our group's ongoing effort to obtain veterans' status as a 
result of our service to the United States as spy commandos 
during the Vietnam War."  Of course, this document clearly 
indicates that the appellant is certainly aware that neither 
he nor any of his "group" have indeed received recognition as 
veterans for VA benefit purposes.  Also submitted, have been 
additional statements of argument, which although new in the 
sense that they were not previously physically of record, 
contain essentially the same argument that was submitted with 
the veteran's initial application for VA benefits.

The Board finds that the appellant has not submitted new and 
material evidence sufficient to reopen his claim for 
recognition as a veteran for VA benefit purposes.  All of the 
evidence and arguments submitted in support of his 
application to reopen is entirely cumulative with evidence 
previously considered by RO adjudicators prior to the initial 
final denial in April 2002.  In the absence of new and 
material evidence to reopen, the claim may not be reopened, 
and no subordinate claim for VA benefits may be considered.  

The appellant should understand that the Board is bound in 
it's decisions by the regulations of the Department, 
instructions of the VA Secretary, and the precedent opinions 
of the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c).  The Board does not establish policy.  Until and 
unless the US Congress passes into law statutes and 
regulations providing recognition of the appellant and/or 
others who provided similar services to the US military in 
South Vietnam during the Vietnam Conflict, he may not be 
recognized as a veteran for VA benefit purposes.  

The Board does note that the appellant, and apparently others 
who provided similar services to the US military during the 
Vietnam Conflict, received a significant monetary benefit for 
their services, but no law or regulation in existence 
authorizes veteran status for VA benefit purposes.  The Board 
would take this opportunity, however, to thank the appellant 
for his services to the US military during the Vietnam 
Conflict and to offer our sincere regrets for the years he is 
shown to have served in captivity as a POW.  These sentiments 
are certainly no substitute for monetary benefits and health 
care which the appellant has sought from VA, but there is no 
lawful basis to provide those benefits.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The appellant's February 6, 2004, notice of disagreement was 
not timely filed.

New and material evidence not having been submitted to reopen 
a claim for recognition of veteran status for VA benefit 
purposes, the claim is not reopened, and the appeal is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


